Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 1 of 12 PageID: 186



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    CARMINE DE CAMILLIS, III              1:18-cv-11576-NLH-JS

                   Plaintiff,             OPINION

          v.

    EDUCATIONAL INFORMATION AND
    RESOURCE CENTER, CHARLES M
    IVORY, & MICHAEL PROCOPIO

                   Defendants.


APPEARANCES:

GRAHAM FAVILLE BAIRD
Law Offices Eric A. Shore, P.C.
Two Penn Center
1500 J.F.K. Boulevard
Suite 1240
Philadelphia, PA 19102
     Attorney for the Plaintiff.

HILLMAN, District Judge

      Plaintiff, Carmine de Camillis, filed his complaint against

Defendant Michael Procopio and others on July 12, 2018 for

alleged violation of the Fair Labor Standards Act (“FLSA”).             On

August 21, 2019, Plaintiff requested that the Clerk enter

default against Defendant Procopio.        The Clerk entered default

on August 22, 2019.     Plaintiff made a motion for default

judgment on February 28, 2020.

      For the reasons stated below, the Court will grant

Plaintiff’s motion for default judgment.
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 2 of 12 PageID: 187



                                BACKGROUND

      Plaintiff alleges the following:1       Plaintiff, Carmine De

Camillis, a citizen of New Jersey, worked for Defendant

Educational Information and Resource Center (“EIRC”) starting in

July 2014.    EIRC is a limited liability company with its

principal place of business in New Jersey.          Until its

dissolution in March 2017, EIRC served as a public agency

specializing in education-related programs and services for

parents, schools, communities, nonprofit organizations, and

privately held businesses in New Jersey.

      Defendant Charles Ivory served as EIRC’s Executive Director

during most Plaintiff’s employment.        Defendant Michael Procopio

served as EIRC’s Director of Technology during Plaintiff’s

employment.

      Plaintiff was hired by Defendants to work as an

installation technician in July 2014.         As a technician,

Plaintiff installed low voltage cabling in schools throughout




1The Court summarizes the relevant facts from Plaintiff’s
complaint, its motion for default judgment, and the affidavit
filed in support of its motion. See Lurty v. 2001 Towing &
Recovery, Inc., 2019 WL 3297473, at *6 (D.N.J. 2019) (explaining
that in order to prove a plaintiff’s entitlement to default
judgment, including damages, the plaintiff, and not simply
counsel, must submit to the Court an affidavit to support her
claims). As explained below, on a motion for default judgment,
every “well-pled allegation” of the complaint, except those
relating to damages, are deemed admitted. Comdyne I. Inc. v.
Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

                                     2
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 3 of 12 PageID: 188



New Jersey.    Plaintiff alleges that when he was hired his base

rate of pay was $18.00 per hour.         Plaintiff states that his pay

was increased to $18.30 per hour in September 2016.           Plaintiff

states he usually worked at least forty-hour work weeks and

would often work in excess of forty hours a week.           Plaintiff

alleges that this schedule was set by Defendant Procopio.

      Despite working in excess of forty hours a week, Plaintiff

alleges that he never received overtime pay.          In his Complaint,

Plaintiff alleges he worked a significant amount of over time

without compensation.      Plaintiff claims he is entitled to his

lost earnings in the amount of $5,677.99.         Plaintiff alleges

that Defendant Ivory determined Plaintiff’s pay and made the

decision not to pay over time.       Plaintiff alleges that he was

not classified as an exempt employee under the Fair Labor

Standards Act (“FLSA”).

      Plaintiff filed his Complaint on July 12, 2018.          Plaintiff

filed his First Amended Complaint (“FAC”) on January 10, 2019.

The FAC contains a single count of violation of the Fair Labor

Standards Act for failure to pay overtime compensation.

Defendant Ivory moved to have the FAC dismissed for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6) on

February 13, 2019.     This Court denied Defendant Ivory’s motion

on August 2, 2019.     Defendant Ivory answered and asserted




                                     3
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 4 of 12 PageID: 189



affirmative defenses on August 22, 2019.         Defendant Ivory was

dismissed from the case by stipulation on February 27, 2020.

      Plaintiff requested that the Clerk enter default against

Defendant Procopio on August 21, 2019.         The clerk entered

default against Defendant Procopio on August 22, 2019.

Plaintiff filed a motion for default judgment on February 28,

2020.   This matter has been fully briefed and is ripe for

adjudication.

                                DISCUSSION

   A. Subject Matter Jurisdiction

      This Court has original federal question jurisdiction under

28 U.S.C. § 1331 because Plaintiff has raised issues under the

Fair Labor Standards Act (FLSA).

   B. Default

      The first step in obtaining default judgment is the entry

of default.     “When a party against who a judgment for

affirmative relief is sought has failed to plead or otherwise

defend, and that failure is shown by affidavit or otherwise, the

Clerk must enter the party’s default.”         Fed. R. Civ. P. 55(a).

In this case, the Clerk entered default against Defendant

Procopio on August 22, 2019.

   C. Default Judgment

   “Federal Rule of Civil Procedure 55(b)(2) authorizes courts to

enter default judgment against a properly served defendant who


                                     4
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 5 of 12 PageID: 190



fails to file a timely responsible pleading.          Chanel v.

Gordashevsky, 558 F.Supp.2d 532, 535 (D.N.J. 2008) (citing

Anchorage Assoc. v. Virgin Is. Bd. Of Tax. Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990)).      However, a party seeking a default

judgment is not entitled to such a judgment as a right.            See

Franklin v. Nat’l Maritime Union of America, 1991 U.S. Dist.

LEXIS 9819, at *3-4 (D.N.J. 1991) (quoting 10 Wright, Miller &

Kane, Federal Practice and Procedure § 2685 (1983)), aff’d, 972

F.2d 1331 (3d Cir. 1992).       The decision to enter a default

judgment is instead “left primarily to the discretion of the

district court.”     Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d

Cir. 1984).

      When deciding whether to grant a default judgment, “all

well-pleaded allegations in a complaint, except those relating

to the amount of damages, are admitted as true following a

default.”    Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1146 (3d

Cir. 1990).    However, the court must still determine “whether

‘the unchallenged facts constitute a legitimate cause of action,

since a party in default does not admit mere conclusions of

law.’”   Chanel, 558 F.Supp.2d at 535 (citing Directv, Inc. v.

Asher, 2006 WL 680533, at *1 (D.N.J. Mar. 14, 2006)).

      “Three factors control whether a default judgment should be

granted: (1) prejudice to the plaintiff if default is denied,

(2) whether the defendant appears to have a litigable defense,


                                     5
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 6 of 12 PageID: 191



and (3) whether defendant’s delay is due to culpable conduct.”

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000);

United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 195

(3d Cir. 1984).     If a review of the Complaint demonstrates a

valid cause of action, the Court must then determine whether

Plaintiff is entitled to default judgment.

   D. Analysis

      The Court will first address whether Plaintiff has

demonstrated that he is entitled to relief under his asserted

legal claims.    The Court will then analyze whether the

Chamberlin factors indicate that the Court should grant

Plaintiff’s motion for default judgment.         Finally, the Court

will determine the appropriate amount of damages.

      1. Whether Plaintiff has a Legitimate Cause of Action

      As stated above, Plaintiff’s FAC alleges one count of

violation of the Fair Labor Standards Act for failure to pay

overtime compensation.      Under the FLSA, employees must be paid

one and one half times their “regular rate” of pay for each hour

worked in excess of forty hours a week.         29 U.S.C. § 207(a)(1).

In order to state an FLSA overtime claim, a plaintiff must

allege “forty hours of work in a given workweek as well as some

uncompensated time in excess of the forty hours.”           Davis v.

Abington Mem’l hosp., 765 F.3d 236, 242 (3d Cir. 2014) (internal

citations omitted).


                                     6
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 7 of 12 PageID: 192



      The FLSA also provides for individual liability against

employers.    The FLSA defines “employer” as “any person acting

directly or indirectly in the interests of an employer in

relation to an employee.”       29 U.S.C. § 203.     Courts typically

employ a broad interpretation of “employer” so as to

effectuation “the FLSA’s liberal, remedial purposes.”              Santiago,

206 WL 6138248, at *2.      Determining whether an individual is an

employer depends on control and whether the individual: (1) had

the power to hire and fire employees; (2) supervised and

controlled employee work schedules or conditions of employment;

(3) determined the rate and method of employment; and (4)

maintained employment records.       See id. (citing Herman v. RSR

Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999)).           These

factors, known as the “economic reality test,” are meant to

encompass the totality of the circumstances.          Herman, 172 F.3d

at 139.   As such, no single factor is dispositive.          Id.

      In this case, Plaintiff’s FAC alleges that he worked in

excess of forty hours a week and was not paid one and one half

times his regular rate of pay for those additional hours.

Plaintiff has alleged that Defendant Procopio had control over

Plaintiff’s weekly work schedule, including when and where he

would work.    Under the economic reality test, Plaintiff has

established that Defendant Procopio was an employer under the




                                     7
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 8 of 12 PageID: 193



FLSA.   The Court finds that Plaintiff has stated a legitimate

claim against Defendant Procopio.

      2. Whether Plaintiff is Entitled to a Default Judgment

            a. Prejudice to Plaintiff

      Plaintiff will be prejudiced if default judgment is denied.

Plaintiff has not yet received payment for his overtime work and

will not have another means of obtaining relief.

            b. Existence of a Meritorious Defense

      “A claim, or defense, will be deemed meritorious when the

allegations of the pleadings, if established at trial, would

support recovery by plaintiff or would constitute a complete

defense.”    Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863,

869-70 (3d Cir. 1984).      Here, the Court cannot consider

Defendant’s defenses because Defendant has failed to respond to

this action.    See Prudential Ins. Co. of America v. Taylor, No.

08-2108, 2009 WL 536403, at *1 (D.N.J. Feb. 27, 2009)

(“[B]ecause [Defendant] has not answered or otherwise appeared

in this action, the Court was unable to ascertain whether she

had any litigable defense.”); see also Santiago v. Lucky Lodi

Buffet Inc., No. 18-06302, 2016 WL 6138248, at *3 (D.N.J. Oct.

21, 2016).

      Defendant does not appear to have a litigable defense, at

least on the papers that Plaintiff submitted.          Given that

Plaintiff’s allegations are accepted as true at this stage and


                                     8
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 9 of 12 PageID: 194



that Plaintiff’s allegations establish Defendant’s liability,

there does not appear to be a litigable defense.

           c. Whether Defendant’s Delay is the Result of Culpable

              Conduct

      The Third Circuit has explained that “culpable conduct” is

conduct that is “taken willfully or in bad faith.”           Gross v.

Stereo Component Sys., Inc., 700 F.2d 120, 123-24 (3d Cir.

1983).   Plaintiff has not provided any record evidence that

Defendant’s actions were in bad faith.         However, Defendant’s

failure to respond to the complaint was willful in the sense

that Defendant accepted service of the complaint and has not

participated in this action in any way.         See, e.g., Santiago,

2016 WL 6138248, at *3 (finding that “Defendants acted culpably

as they have been served with the Complaint and Defendants are

not infants, otherwise incompetent, or presently engaged in

military service”).

      Consequently, because the Court has found that Plaintiff

shall be prejudiced if default judgment is not granted;

Defendant does not have a meritorious defense; and Defendant’s

failure to respond in this case is the result of its culpable

misconduct, the Court shall enter judgment in Plaintiff’s favor

on his FLSA claim.




                                     9
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 10 of 12 PageID: 195



      3. Damages

      In support of his motion for default judgment, Plaintiff

has submitted a certification by Graham F. Baird Esq. explaining

the calculation of Plaintiff’s unpaid wages and damages.             ECF

No. 27-1    Plaintiff has also included copies of his pay

statements and his handwritten calculations.          ECF No. 27-4.

      Plaintiff seeks lost earnings in the amount of $5,677.99.

Plaintiff also alleges that under 29 U.S.C. § 216, Plaintiff is

entitled to an equal amount of lost wages as liquidated damages.

      With regard to attorneys’ fees, Plaintiff’s counsel is

entitled to reasonable attorneys’ fees to compensate them for

their work in recovering unpaid wages.         29 U.S.C. §216(b).      To

determine the reasonableness of an attorneys’ fee award in an

FLSA action, judicial review is required to “assure both that

counsel is compensated adequately and that no conflict of

interest taints the amount the wronged employee recovers.”

Brumley v. Camin Cargo Control, Inc., 2012 WL 1019337, at *9

(D.N.J. Mar. 26, 2012).       Plaintiff has alleged that he entered

into a contingent fee arrangement with his attorney for an

additional fee of $5,677.99 at the outset of litigation.

Plaintiff alleges that he spent $400 on the filing fee in this

matter.

      The Court has no reason to question the reasonableness of

the amount of attorneys’ fees and costs in this case.            See


                                     10
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 11 of 12 PageID: 196



Punter v. Jasmin Intern. Corp., 2014 WL 4854446, at *8 (D.N.J.

2014)($17,685.00 in attorneys’ fee reasonable for FLSA

settlement totaling $27,620); Cox v. Elite Energy LLC, 2011 WL

4406364, at *6 (D.N.J. 2011)(noting that FLSA claims may involve

relatively small monetary awards, and a court “should not reduce

a fee award solely on the basis that the attorney's fees are

disproportionate to the damage award”); see also Joseph v.

Caesar’s Entertainment Corp., 2012 WL 12898816, at *2 (D.N.J.

July 23, 2012) (“If the parties submit a proposed FLSA

settlement and represent that the plaintiff's attorneys’ fees

was agreed upon separately and without regard to the amount paid

to the plaintiff, then the Court will approve the settlement

without separately considering the reasonableness of the fee to

be paid to plaintiff's counsel.” (citations and quotations

omitted).

      Adding together the sums for lost wages, liquidated

damages, attorneys’ fees, and costs, Plaintiff’s damages total

$17,433.97.

                                 CONCLUSION

      For the reasons stated above, the Court will grant

Plaintiff’s motion for entry of judgment by default and

calculated the amount of $17,443.97 in damages and costs.             An

appropriate Order will follow.




                                     11
Case 1:18-cv-11576-NLH-JS Document 29 Filed 09/15/20 Page 12 of 12 PageID: 197



Date: September 15, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     12
